DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

DOUBLE PATENTING
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 – 15 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4, 5, 6, 7, 9, 10, 11, 12, and 13 of US Patent Application 11,128,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claims 16 – 19 of the current application are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15, 16, 10, 19, and 9 of US Patent Application 11,128,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Claim 20 of the current application is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17 and 10 of US Patent Application 11,128,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of the current application claims are essentially covered by the limitations of the patent claims.

Illustrated below is a summary of the mapping between claims of the application 17/373469 ad corresponding claims of U.S. Patent 11,128,813 B2. Also note method and system claims are obvious variations.
Current Application
1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
Patent application
1, 10
1
9
7
1
2
1
1
4
5
6
7
11
12
13


Current Application
16
17
18
19
Patent application
15,10
16
9
19


Current Application
20
Patent application
17,10



Also, shown below is a mapping between the limitations of independent claim 1 of current application U.S. Patent Application 17/373469 and independent claim 1 of U.S. Patent Application 11,128,813 B2.
Claims

Current Application 
Claims
Patent Application 
1
An image processing system comprising: 
1
An image processing system comprising: 

one or more hardware processors; and one or more memories which store instructions executable by the one or more hardware processors to cause the image processing system to perform at least: 

one or more hardware processors; and one or more memories which store instructions executable by the one or more hardware processors to cause the image processing system to perform at least: 

obtaining a plurality of images captured from respectively different positions by a plurality of image capturing apparatuses; 

obtaining images based on image capturing by a plurality of image capturing apparatuses at different positions; 

accepting an input corresponding to an operation for specifying a virtual viewpoint; and 

receiving an input according to an operation for designating a virtual viewpoint; 

generating a plurality of virtual viewpoint images based on the obtained plurality of images and the accepted input, the plurality of virtual viewpoint images including a first virtual viewpoint image and a second virtual viewpoint image, 

generating a plurality of virtual viewpoint images, each of which is generated based on the obtained images and the received input, wherein the plurality of generated virtual viewpoint images includes a first virtual viewpoint image to be output to a first apparatus that displays the first virtual viewpoint image for a first user designating a virtual viewpoint and a second virtual viewpoint image which 

wherein a plurality of image capturing apparatuses corresponding to images to be used for generating the second virtual viewpoint image comprises a plurality of image capturing apparatuses corresponding to images to be used for generating the first virtual viewpoint image.  

(i) is an image generated based on the virtual viewpoint designated by the first user using the first virtual viewpoint image displayed on the first apparatus, (ii) is output to a second apparatus different from the first apparatus and that displays the second virtual image for the second user different from the first user and 



(iii) has a larger image data size per frame of a moving image than that of the first virtual viewpoint image.

wherein a number of image capturing apparatuses corresponding to an image to be used for generating the second virtual viewpoint image is larger than a number of image capturing apparatuses corresponding to an image to be used for generating the first virtual viewpoint image, and
10
wherein a number of image capturing apparatuses corresponding to images used for generating the second virtual viewpoint image is larger than a number of image capturing apparatuses corresponding to images used for generating the first virtual viewpoint image.




16
An image processing method comprising: 
15
An image processing method comprising:


obtaining a plurality of images captured from respectively different positions by a plurality of image capturing apparatuses; 

obtaining images based on image capturing by a plurality of image capturing apparatuses at different positions; 

accepting an input corresponding to an operation for specifying a virtual viewpoint; and 

receiving an input according to an operation for designating a virtual viewpoint; 

generating a plurality of virtual viewpoint images based on the obtained plurality of images and the accepted input, 

generating a plurality of virtual viewpoint images, each of which is generated based on a basis of the obtained images and the received input, 

the plurality of virtual viewpoint images including a first virtual viewpoint image and a second virtual viewpoint image, 

wherein the plurality of generated virtual viewpoint images includes a first virtual viewpoint image to be output to a first apparatus that displays the first virtual viewpoint image for a first user designating a virtual viewpoint and a second virtual viewpoint image which 

wherein a plurality of image capturing apparatuses corresponding to images to be used for generating the second virtual viewpoint image comprises a plurality of image capturing apparatuses corresponding to images to be used for generating the first virtual viewpoint image.  

(i) is an image generated based on the virtual viewpoint designated by the first user using the first virtual viewpoint image displayed on the first apparatus, (ii) is output to a second apparatus different from the first apparatus and that displays the second virtual image for the second user different from the first user and



(iii) has a larger image data size per frame of a moving image than that of the first virtual viewpoint image.

wherein a number of image capturing apparatuses corresponding to an image to be used for generating the second virtual viewpoint image is larger than a number of image capturing apparatuses corresponding to an image to be used for generating the first virtual viewpoint image, and
10
wherein a number of image capturing apparatuses corresponding to images used for generating the second virtual viewpoint image is larger than a number of image capturing apparatuses corresponding to images used for generating the first virtual viewpoint image.




20
A non-transitory storage medium that stores a program for causing a computer to execute an image processing method, the image processing method comprising:.  
17
A non-transitory storage medium that stores a program for causing a computer to execute an image processing method, the image processing method comprising: 

obtaining a plurality of images captured from respectively different positions by a plurality of image capturing apparatuses; 

obtaining images based on image capturing by a plurality of image capturing apparatuses at different positions; 

accepting an input corresponding to an operation for specifying a virtual viewpoint; and 

receiving an input according to an operation for designating a virtual viewpoint; 

generating a plurality of virtual viewpoint images based on the obtained plurality of images and the accepted input, the plurality of virtual viewpoint images including a first virtual viewpoint image and a second virtual viewpoint image, 

generating a plurality of virtual viewpoint images, each of which is generated based on a basis of the obtained images and the received input, obtaining images based on image capturing by a plurality of image capturing apparatuses at different positions; 



generating a plurality of virtual viewpoint images, each of which is generated based on a basis of the obtained images and the received input, wherein the plurality of generated virtual viewpoint images includes a first virtual viewpoint image to be output to a first apparatus that displays the first virtual viewpoint image for a first user designating a virtual viewpoint and a second virtual viewpoint image 

wherein a plurality of image capturing apparatuses corresponding to images to be used for generating the second virtual viewpoint image comprises a plurality of image capturing apparatuses corresponding to images to be used for generating the first virtual viewpoint image

which (i) is an image generated based on the virtual viewpoint designated by the first user using the first virtual viewpoint image displayed on the first apparatus, (ii) is output to a second apparatus different from the first apparatus and that displays the second virtual image for the second user different from the first user and



(iii) has a larger image data size per frame of a moving image than that of the first virtual viewpoint image.

wherein a number of image capturing apparatuses corresponding to an image to be used for generating the second virtual viewpoint image is larger than a number of image capturing apparatuses corresponding to an image to be used for generating the first virtual viewpoint image, and
10
wherein a number of image capturing apparatuses corresponding to images used for generating the second virtual viewpoint image is larger than a number of image capturing apparatuses corresponding to images used for generating the first virtual viewpoint image.







Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: generation means generatres, output from the output means in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Dependent claims of claim 13 are interpreted under 35 U.S.C. 112 (f) due to dependency of claim 13 for similar reasons as discussed above.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 9, 12 – 18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (Publication: US 2002/0049979 A1) in view of Haigh-Hutchinson (Patent: US 8,277,316 B2), and Gloudemans et al. (Patent: US 9,041,722 B2).

Regarding claim 1, White discloses an image processing system comprising: one or more hardware processors; and one or more memories which store instructions executable by the one or more hardware processors to cause the image processing system to perform at least ([0008] - a System for capturing and displaying images comprising: 
[0033], [0036] - client is a computer that contains memory and program execute by the processor to causes the system to perform: 
Computer: Wikipedia https://en.wikipedia.org/wiki/Computer): 
obtaining a plurality of images captured from respectively different positions by a plurality of image capturing apparatuses ([0029], [0031], [0042]- Capture Station and Edit Station (except displays) generates the updated video streams on the basis of the video streams captured from cameras with different positions by Patch Panel 702 and user’s selection.); 
accepting an input corresponding to an operation for specifying a viewpoint ([0029], [0031], [0042]- Capture Station and Edit Station (except displays) generates the updated video streams on the basis of the video streams captured from cameras with different positions by Patch Panel 702 and user’s selection, input mean(s), that user selects the streams’ clips of videos, Focus stream and desired camera view on the display by user’s section thus to specify the particular camera’s viewpoint as each camera has its own viewpoint (Fig. 1)); and 
generating a plurality of viewpoint images based on the obtained plurality of images and the accepted input, the plurality of viewpoint images including a first viewpoint image and a second viewpoint image ( [0029], [0031], [0042]- As shown in Fig 7, Capture Station and Edit Station (except displays) is configured to generate video streams for display on the Station for a user to select its clip, thumbnail, focus stream and desired camera view thus to specify the particular camera’s viewpoint as each camera has its own viewpoint (Fig. 1) . The selected clip is being able to be edited in the Edit station with display that is different from Capture Station with another display, Fig. 8. The selected clip is selected and for edition from plurality of video streams obtains by the patch panel, Fig. 5. Edit station with display receives updated video streams from Capture Station with display.), 
wherein a plurality of image capturing apparatuses corresponding to images to be used for generating the second viewpoint image comprises a plurality of image capturing apparatuses corresponding to images to be used for generating the first viewpoint image ([0029], [0031], [0042]- As shown in Fig 7, Capture Station and Edit Station (except displays) is configured to generate video streams for display on the Station for a user to select its clip, thumbnail, Focus stream and desired camera view thus to specify the particular camera’s viewpoint as each camera has its own viewpoint (Fig. 1) . The selected clip is being able to be edited in the Edit station with display Fig. 8. The selected clip is selected and for edition, Fig. 5. Edit station with display receives updated video streams from Capture Station with display.) .
White does not however Haigh-Huntchinson discloses 
virtual viewpoint image, virtual viewpoint, first virtual viewpoint and second virtual viewpoint (column 17 lines 9 to 45 - The virtual camera changes its direction viewpoint based on cursor changes position outside in region 1008 (Fig. 9A), region 1004 (Fig. 7A) and region 1006 (Fig. 8A) thus “virtual viewpoint, first virtual viewpoint and second virtual viewpoint” can be read on.
Furthermore, the process can be repeat therefore generate plurality of view viewpoints.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White with virtual viewpoint image, virtual viewpoint, first virtual viewpoint and second virtual viewpoint as taught by Haigh-Huntchinson. The motivation for doing is to enable manipulate objects as realism as possible as taught by Haigh-Huntchinson in column(s) 2 lines 45 to 65. 
White in view of Haigh-Huntchinson disclose virtual viewpoint.
White in view of Haigh-Huntchinson do not however Gloudemans discloses 
wherein a number of image capturing apparatuses corresponding to images used for generating the second viewpoint image is larger than a number of image capturing apparatuses corresponding to images used for generating the first viewpoint image (column 1 lines 30 to 60, column 7 lines 30 to 55, column 20 llines 25 to 55 - Combined 3d kinematic model of a player is textured using image data from more cameras with different viewpoints thus the combined 3d kinematic corresponding to more cameras than image data from only one camera view.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White in view of Haigh-Huntchinson with wherein a number of image capturing apparatuses corresponding to images used for generating the second viewpoint image is larger than a number of image capturing apparatuses corresponding to images used for generating the first viewpoint image as taught by Gloudemans. The motivation for doing so allow user to enjoy the events as taught by Gloudemans in column(s) 1 lines 10 to 25. 

Regarding claim 2, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein the second virtual viewpoint image has a larger image data size per frame of a moving image than that of the first viewpoint image ([0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen. 
Thumbnail images transmitted from cameras and the thumbnail images are presented as small images on the display than the user clicks on one of the Thumbnail images, the control system receives the message and generate the selected data Focus stream with larger display for displaying on the screen .
Thumbnail images transmitted from cameras and the thumbnail images are presented as small images on the display than the selected Focus stream.).

Regarding claim 3, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1 including virtual viewpoint image, first virtual viewpoint image, the second virtual viewpoint image, the generated first virtual viewpoint image and the generated second virtual viewpoint image.
White discloses 
wherein the first virtual viewpoint image is a virtual viewpoint image to be broadcast, and wherein the second viewpoint image is a viewpoint image to be broadcast after recording ([0029], [0031], [0042]– clipped file will be broadcasted to end users as shown in Fig. 7.
edited clip is a stored file that post on the web site to end users that has additional features (hot spots, desired particular position, voice added)).
Gloudemans discloses wherein the broadcast is live (column 1 lines 15, column 3 lines 45 to 65, column 5 lines 15 to 25 - broadcast of sporting live events to end users.)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White in view of Haigh-Huntchinson, Gloudemans with wherein the broadcast is live as taught by Gloudemans. The motivation for doing so allow user to enjoy the events as taught by Gloudemans in column(s) 1 lines 10 to 25. 

Regarding claim 4, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein the second viewpoint image is generated based on a model which is generated based on the obtained plurality of images and whose accuracy is higher than that of the model used for generating the first viewpoint image ([0026] - the display outputting the three thumbnail images and one focus stream image, the thumbnail has lower resolution. The display receives the three thumbnail images and one focus stream image based on the streams Thumbnail stream and Focus stream. 
 [0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen “parameter”. 
[0008], [0023], [0024] - Focus stream images have higher resolution than the thumbnail images.).
Haigh-Hutchinson discloses images is generated based on a three dimensional model of an object (column 14 line 20 - if the user moves the cursor to the right into region 1006, the system may begin to pan the virtual camera viewpoint so as to reveal different portions of the three-dimensional world 1002 to the right of the portions viewed previously.);
three dimensional model of the object (column 14 line 20 - if the user moves the cursor to the right into region 1006, the system may begin to pan the virtual camera viewpoint so as to reveal different portions of the three-dimensional world 1002 to the right of the portions viewed previously.);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White with images is generated based on a three dimensional model of an object as taught by Haigh-Huntchinson. The motivation for doing is to enable manipulate objects as realism as possible as taught by Haigh-Huntchinson in column(s) 2 lines 45 to 65. 

Regarding claim 5, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein the second viewpoint image is an image to be displayed for a viewer to see an image generated in response to the operation ([0008], [0024] – focus stream image is displayed that is different from the user who selects a desired stream on the thumbnail images. ). 

Regarding claim 6, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein the instructions further cause the image processing system to perform outputting the first viewpoint image and the second viewpoint image, wherein timing when the first viewpoint image is output is earlier than timing when the second viewpoint image is output ([0029], [0031], [0042] - As shown in Fig 7, Display of Capture Station and Edit Station outputs the video streams that include for a user to select the clip for user’s desired camera view and selected thumbnail, focus stream of the selected clip generated by Capture and Edit Station. Furthermore, operations (e.g. selected focus screen, edition ) in Capture Station is earlier than focus operations.)

Regarding claim 7, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses perform controlling output of the first viewpoint image and the second viewpoint image so that the first viewpoint image is displayed in a first display area and the second viewpoint image is displayed in a second display area different from the first display area ([0029], [0031], [0042]- as shown in Fig. 7, Capture stations that displays the video streams for a user to select the clip, thumbnail,  and the selected clip is output thus the selected clip is different from another display in the display in the Edit station. Capture Station and Edit Station (except displays) generates the video streams.).

Regarding claim 8, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses by performing image processing using at least one of image data to be generated in a process of generating the first viewpoint image from the obtained image and the first viewpoint image ([0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen. ).

Regarding claim 9, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein the second viewpoint image is generated by performing image processing of increasing an image data size per frame of a moving image on another viewpoint image generated based on the plurality of images  ([0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen. 
Thumbnail images transmitted from cameras and the thumbnail images are presented as small images on the display than the user clicks on one of the Thumbnail images, the control system receives the message and generate the selected data Focus stream with larger display for displaying on the screen .
Thumbnail images transmitted from cameras and the thumbnail images are presented as small images on the display than the selected Focus stream.) and 
the input, and the first viewpoint image is generated by performing processing that is a part of processing of generating the second viewpoint image from said another viewpoint image and that is executed in a processing time ([0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen. ).
Haigh-Hutchinson discloses smaller than or equal to a predetermined value (column 20 line 20 - predetermined area of the display and/or 3-D world for more than a certain time threshold. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White with smaller than or equal to a predetermined value as taught by Haigh-Huntchinson. The motivation for doing is to enable manipulate objects as realism as possible as taught by Haigh-Huntchinson in column(s) 2 lines 45 to 65. 

Regarding claim 12, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein a resolution of the second viewpoint image is higher than a resolution of the first viewpoint image ([0008], [0023], [0024] - Focus stream images have higher resolution than the thumbnail images.).

Regarding claim 13, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses outputting a parameter related to image quality of a viewpoint image to the generation means, wherein the generation means generates the first viewpoint image and the second viewpoint image based on the parameter related to image quality to be output from the output means ( [0026] - the display outputting the three thumbnail images and one focus stream image, the thumbnail has lower resolution. The display receives the three thumbnail images and one focus stream image based on the streams Thumbnail stream and Focus stream. 
 [0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen “parameter”. 
[0008], [0023], [0024] - Focus stream images have higher resolution than the thumbnail images.).

Regarding claim 14, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 13including virtual viewpoint image.
White discloses wherein the parameter related to image quality includes at least one of a number of image capturing apparatuses corresponding to a captured image to be used to generate a viewpoint image, a resolution of a viewpoint image, and a permissible time as a processing time for generating a viewpoint image (0026] - the display outputting the three thumbnail images and one focus stream image, the thumbnail has lower resolution. The display receives the three thumbnail images and one focus stream image based on the streams Thumbnail stream and Focus stream. 
 [0008], [0024], [0028]– When the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with bigger and more bandwidth Focus stream for displaying on the screen “parameter”. 
[0008], [0023], [0024] - Focus stream images have higher resolution than the thumbnail images.) .

Regarding claim 15, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White discloses wherein a processing amount of image processing for generating the second viewpoint image is larger than a processing amount of image processing for generating the first viewpoint image ([0008], [0024],  [0027] to [0029] –  the thumbnail image are displayed, then after the user clocks on one of the Thumbnail images, different focus image is generated for display, the updated focus image is output later thus “processing to be executed ... larger than “ can be read on. 
Desired camera view are displayed each camera has its own viewpoint (Fig. 1).
Thumbnail images transmitted from cameras and the thumbnail images are presented as small images on the display than the user clicks on one of the Thumbnail images, the control system receives the message and further provided the selected data Focus stream with higher resolution for displaying on the screen. The thumbnail stream uses a relatively small amount of bandwidth.) .

Regarding claim 16, see rejection on claim 1.

Regarding claim 17, see rejection on claim 2.

Regarding claim 18, see rejection on claim 3.

Regarding claim 20, see rejection on claim 1.

Claims 10, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over White et al. (Publication: US 2002/0049979 A1) in view of Haigh-Hutchinson (Patent: US 8,277,316 B2) and Beeller et al. (Patent: US 8,611,674 B1).

Regarding claim 10, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White in view of Haigh-Huntchinson do not however Beeller discloses 
wherein the first viewpoint image is an image indicating a shape of an object to be captured by at least one of the plurality of image capturing apparatuses, and wherein the second viewpoint image is an image indicating a color of the object, the color not appearing in the first viewpoint image, in addition to the shape of the object.
 (column 8 lines 1 to 40 - FIG. 4A is a conceptual diagram of light from two different viewpoints reflecting from the surface 402 of a subject, according to one embodiment of the invention. As shown, cameras 404-1, 404-2 capture an image of the surface 402. Referring to Equation 1.4, viewpoint "a" corresponds to camera 404-1, and viewpoint "b" corresponds to camera 404-2. Also, in the example shown in FIG. 4A, each camera is configured to capture images in three color channels, e.g., red-green-blue (RGB). Any color channels may be selected (color channel .alpha. corresponds to a green color channel and color channel .beta. corresponds to a red color channel in the RGB color scheme. In other embodiments,). As shown in FIG. 4A, gradient 406 is a conceptual illustration of a color gradient from fully GREEN (i.e., location A on gradient 406) to fully RED (i.e., location Z on gradient 406). Other intermediate locations are present in the gradient 406, represented by the locations B through Y. The other locations B through Y on gradient 406 represent a blend of the green and red colors. As shown in Fig. 4A the shape is shown.
E.g. viewpoint by camera 404-1 could be Red and viewpoint by camera 404-2 could be Blue which is not represented in the viewpoint of camera 404-1) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White in view of Haigh-Huntchinson with wherein the first viewpoint image is an image indicating a shape of an object to be captured by at least one of the plurality of image capturing apparatuses, and wherein the second viewpoint image is an image indicating a color of the object, the color not appearing in the first viewpoint image, in addition to the shape of the object as taught by Beeller. The motivation for doing so invariant-based normal estimation can be achieved for reliable as taught by Beeller in column(s) 3 lines 10 to 35. 

Regarding claim 11, White in view of Haigh-Huntchinson, Gloudemans disclose all the limitation of claim 1including virtual viewpoint image.
White in view of Haigh-Huntchinson do not however Beeller discloses wherein a number of gradations of colors included in the second viewpoint image is larger than a number of gradations of colors included in the first viewpoint image (column 8 lines 1 to 40 - FIG. 4A is a conceptual diagram of light from two different viewpoints reflecting from the surface 402 of a subject, according to one embodiment of the invention. As shown, cameras 404-1, 404-2 capture an image of the surface 402. Referring to Equation 1.4, viewpoint "a" corresponds to camera 404-1, and viewpoint "b" corresponds to camera 404-2. Also, in the example shown in FIG. 4A, each camera is configured to capture images in three color channels, e.g., red-green-blue (RGB). Any color channels may be selected (color channel .alpha. corresponds to a green color channel and color channel .beta. corresponds to a red color channel in the RGB color scheme. In other embodiments,). As shown in FIG. 4A, gradient 406 is a conceptual illustration of a color gradient from fully GREEN (i.e., location A on gradient 406) to fully RED (i.e., location Z on gradient 406). Other intermediate locations are present in the gradient 406, represented by the locations B through Y. The other locations B through Y on gradient 406 represent a blend of the green and red colors that has larger number of gradations of colors . As shown in Fig. 4A the shape is shown.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify White in view of Haigh-Huntchinson with a number of gradations of colors included in the second viewpoint image is larger than a number of gradations of colors included in the first viewpoint image as taught by Beeller. The motivation for doing so invariant-based normal estimation can be achieved for reliable as taught by Beeller in column(s) 3 lines 10 to 35. 

Regarding claim 19, see rejection on claim 10.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571)270-0724. The examiner can normally be reached on Monday - Friday: 9:30am - 6:00pm EST .
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MING WU/
Primary Examiner, Art Unit 2616